Case 1:18-ap-01062      Doc 3   Filed 11/14/18 Entered 11/14/18 17:19:33     Desc Main
                                Document      Page 1 of 9


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO


In re:                                       :   Chapter 7

Suzanne Bair,                                :   Case no. 1:18-bk-12585

          Debtor                             :

                                             :

Barestone, LLC, et al.,                      :   Adversary proceeding 1:18-ap-01062

          Plaintiffs                         :

v.                                           :   DEBTOR’S ANSWER

Suzanne Bair,                                :

          Defendant-Debtor.                  :



                                      First defense


         In response to the complaint’s numbered paragraphs, Debtor answers as follows:


         1.    Admit.

         2.    Admit.

         3.    Admit.

         4.    Admit.

         5.    Admit.

         6.    Admit.

         7.    Admit.



                                            1
Case 1:18-ap-01062      Doc 3   Filed 11/14/18 Entered 11/14/18 17:19:33       Desc Main
                                Document      Page 2 of 9


      8.     Admit.

      9.     Admit.

      10.    Deny.

      11.    Admit.

      12.    Deny.

      13.    Admit allegations in first two sentences. Deny allegation in third sentence.

      14.    Admit that Bair Build is a 40% owner of Barestone. Deny remainder.

      15.    Admit that Barestone was formed in November 2015. Deny remainder.

      16.    Admit the authenticity of Exhibit A; the document speaks for itself.

      17.    Admit.

      18.    Admit that Barestone intended to develop and sell the properties; deny

remainder as written.

      19.    Admit fact of contract to sell 1531 Republic Street; deny remainder as

written.

      20.    Admit fact of contract to sell 1533 Republic Street; deny remainder as

written.

      21.    Deny.

      22.    Deny.

      23.    Deny.

      24.    Admit that Bair Build was to act as contractor; deny remainder.


                                           2
Case 1:18-ap-01062       Doc 3    Filed 11/14/18 Entered 11/14/18 17:19:33       Desc Main
                                  Document      Page 3 of 9


          25.   Deny.

          26.   Deny.

          27.   Deny.

          28.   Admit that Barestone obtained a loan from Union Savings; deny

remainder as written.

          29.   Admit that Barestone’s members made capital contributions; deny

remainder.

          30.   Deny.

          31.   Deny.

          32.   Deny.

          33.   In response to ¶33, Debtor states that the document speaks for itself.

          34.   Deny.

          35.   Deny, and further answering Debtor states that the document speaks for

itself.

          36.   In response to ¶36, Debtor states that the construction documents would

speak for themselves.

          37.   Deny for lack of knowledge what documents are referred to in ¶37; such

documents would speak for themselves.

          38.   Deny.

          39.   Deny.


                                              3
Case 1:18-ap-01062    Doc 3    Filed 11/14/18 Entered 11/14/18 17:19:33       Desc Main
                               Document      Page 4 of 9


      40.    Deny.

      41.    Deny.

      42.    Deny for lack of knowledge what Kingston believed or why it believed it.

      43.    In response to ¶43, Debtor states that the document speaks for itself.

      44.    Deny.

      45.    Deny the existence of the alleged promise, and therefore deny that the

promise was not genuine.

      46.    Deny.

      47.    Deny.

      48.    Deny.

      49.    Admit.

      50.    Deny.

      51.    Deny.

      52.    Deny as written, but admit that the Republic Street properties were not

completed by December 31, 2016.

      53.    Deny.

      54.    Deny.

      55.    Deny.

      56.    Admit that sale of 1531 Republic Street closed in July 2017; deny

remainder.


                                           4
Case 1:18-ap-01062        Doc 3    Filed 11/14/18 Entered 11/14/18 17:19:33   Desc Main
                                   Document      Page 5 of 9


          57.   Deny.

          58.   Deny ¶58 as written for lack of knowledge; any such document speaks for

itself.

          59.   Deny.

          60.   Admit that these same facts and claims were the subject of Hamilton

County Common Pleas case no. A1704728 and state that Exhibit E speaks for itself.

          61.   Exhibit E speaks for itself.

          62.   Deny.

          63.   Deny.

          64.   No response required.

          65.   The statute speaks for itself.

          66.   Deny.

          67.   Deny.

          68.   Deny.

          69.   Deny.

          70.   Deny.

          71.   Deny.

          72.   Deny.

          73.   Deny.

          74.   Deny.


                                                 5
Case 1:18-ap-01062   Doc 3    Filed 11/14/18 Entered 11/14/18 17:19:33   Desc Main
                              Document      Page 6 of 9


     75.   Deny.

     76.   Deny.

     77.   Deny.

     78.   Deny.

     79.   No response required.

     80.   The statute speaks for itself.

     81.   Deny.

     82.   Deny.

     83.   Deny.

     84.   Deny.

     85.   Deny.

     86.   Deny.

     87.   Deny.

     88.   Deny.

     89.   Deny.

     90.   No response required.

     91.   The statute speaks for itself.

     92.   Deny.

     93.   Deny.

     94.   Deny.


                                            6
Case 1:18-ap-01062     Doc 3    Filed 11/14/18 Entered 11/14/18 17:19:33       Desc Main
                                Document      Page 7 of 9


      95.    Deny.

      96.    Deny.

      97.    Deny.

      98.    Deny.

      99.    Deny.

      100.   Deny.

      101.   No response required.

      102.   The statute speaks for itself.

      103.   Deny.

      104.   Deny.

      105.   Deny.

      106.   Deny.

      107.   Deny.


                                  Additional defenses


      108.   The complaint fails to state a claim upon which relief can be granted.

Among other things, Debtor is not a member of Barestone and thus owes no duties to

either Barestone or its other member, Kingston.

      109.   The claims are barred by one or more of the doctrines of res judicata,

estoppel, assumption of risk, contributory negligence, duress, failure of consideration,

payment, release, or waiver.
                                              7
Case 1:18-ap-01062     Doc 3    Filed 11/14/18 Entered 11/14/18 17:19:33           Desc Main
                                Document      Page 8 of 9


       110.   The claims fail due to the absence of a fiduciary or other special

relationship between Debtor and the plaintiffs.

       111.   The claims are barred by the single satisfaction rule.

       112.   The claims fail due to the absence of false pretenses, a false representation,

or actual fraud.

       113.   The claims fail due to the absence of a materially false statement in

writing, the absence of any reasonable reliance on any such statement, or the absence of

publication with an intent to deceive.

       114.   The claims fail due to the absence of fraud or defalcation while acting in a

fiduciary capacity, embezzlement, or larceny.

       115.   The claims fail due to the absence of willful or malicious injury or action.

       116.   Debtor hereby gives notice of her intent to rely upon such additional

defenses as may become apparent or available in the future.


       HAVING FULLY ANSWERED, Debtor respectfully requests that the case be

dismissed at the plaintiffs’ cost and expense, and for such other relief as to which

Debtor is entitled under the law.


                                    Respectfully submitted,

                                    /s/ Paul T. Saba
                                    Paul T. Saba (0063723)
                                    Jeffrey M. Nye (0082247)
                                    Stagnaro, Saba & Patterson Co., L.P.A.
                                    2623 Erie Avenue
                                             8
Case 1:18-ap-01062      Doc 3   Filed 11/14/18 Entered 11/14/18 17:19:33        Desc Main
                                Document      Page 9 of 9


                                   Cincinnati, Ohio 45208
                                   (513) 533-2703
                                   (513) 533-2713 (facsimile)
                                   pts@sspfirm.com
                                   jmn@sspfirm.com
                                   Trial Attorneys for Debtor

                               CERTIFICATE OF SERVICE
      I certify that the foregoing was served on the date of filing on all counsel of record
through the court’s CM/ECF system, and that non-represented parties will be served at
the address reflected in the creditor matrix.
                                    /s/ Jeffrey M. Nye
                                    Jeffrey M. Nye (0082247)




                                             9
